     Case: 1:18-cv-00244 Document #: 99 Filed: 11/20/19 Page 1 of 1 PageID #:991

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Chad Hansen, et al.
                                             Plaintiff,
v.                                                        Case No.: 1:18−cv−00244
                                                          Honorable Rebecca R. Pallmeyer
Country Mutual Insurance Company, et al.
                                             Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, November 20, 2019:


        MINUTE entry before the Honorable Rebecca R. Pallmeyer: The parties having
agreed to an amended discovery schedule and to filing of a renewed motion for class
certification on May 30, 2020, Plaintiff's earlier motion for class certification [81] is
stricken without prejudice. Notice mailed by judge's staff (ntf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
